       Case 1:20-cv-00255-KRS-JHR Document 38 Filed 03/02/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

MICHAEL A. RAMIREZ,

          Plaintiff,

     v.                                                       Civ. No. 20-255 KRS/JHR

CITY OF ALBUQUERQUE,

          Defendant.

                                        FINAL JUDGMENT

          Pursuant to Federal Rule of Civil Procedure 58(a), and consistent with the Order of

Dismissal filed contemporaneously herewith, the Court issues this judgment disposing of this

civil case without prejudice for lack of prosecution.

          IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that this civil action is

DISMISSED without prejudice.

          IT IS SO ORDERED.




                                               _______________________________________
                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE
                                               Presiding by Consent
